Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-14 are pending in this office action. This action is responsive to Applicant’s application filed 02/05/2020.

Information Disclosure Statement
3.	The references listed in the IDS filed 02/05/2020 has been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 1-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A system for managing a standard component, which manages a component group including one or more standard components, the system comprising: 
 	a frequency calculator, which calculates a frequency of use of the one or more standard components; and 
 	a component manager, which compares a reference number of components with a number of the one or more standard components included in the component group for every update time of the one or more standard components, and 
 	deletes the one or more standard components included in the component group or adds the one or more standard components to the component group based on a result of the 
(Step 1) The claim recites “A system for managing a standard component, which manages a component group including one or more standard components…” as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “a frequency calculator, which calculates a frequency of use of the one or more standard components,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “standard component managing system,” “frequency calculating unit,” “Main database” and “substitute database,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the ““standard component managing system,” “frequency calculating unit,” “Main database” and “substitute database,” language, “calculate” in the context of this claim encompasses using “mathematical relationship” to count a frequency of use, the grouping “mathematical concepts” in the 2019 PEG is not limited to migrate data based on established policy variables (e.g., specified age, specified temperature or calculates a frequency). Thus, limitation recites a concept that falls into the “mathematical concept” group of abstract ideas. This limitation also falls into the “mental process” group of abstract ideas, because the recited “mathematical relationships” is simple enough that it can be practically performed in the human mind, e.g., scientists and engineers have been solving the equation or variables limitation in their minds since it was first proposed. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation.
Similarly, the limitation of “a component manager, which compares a reference number of components with a number of the one or more standard components included in the component group for every update time of the one or more standard components,” as drafted, is standard component managing system,” “frequency calculating unit,” “Main database” and “substitute database,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “standard component managing system,” “frequency calculating unit,” “Main database” and “substitute database,” language, “compares a reference number of components” in the context of this claim encompasses the user manually compare data in in the component group for every update time.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”
The claim as a whole recites a system of organizing human activity. The claimed invention is a system that allows user to data in a table of the plurality of tables based on determining the data in the table has an age which is a method of managing table data by time. The mere nominal recitation of generic computer components, “standard component managing system,” “frequency calculating unit,” “Main database” and “substitute database,” does not take the claim out of the system of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Certain Methods Of Organizing Human Activity” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea.
 (Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “standard component managing system,” “frequency calculating unit,” “Main database” and “substitute database,” to perform the “receiving,” “setting,” “purging,” and “adding” steps. The “standard component managing system,” “frequency calculating unit,” “Main database” and “substitute database,” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “…deletes the one or more standard components included in the component group or adds the one or more standard components to the component group based on a result of the comparison and the calculated frequency of use,” where merely describes how to generally “apply” the concept of generating data in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to calculate, compare, group, delete or add data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) Which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked 
Further, the claim recites additional element – “deletes the one or more standard components included in the component group or adds the one or more standard components to the component group based on a result of the comparison and the calculated frequency of use,” which is group for every update time of the one or more standard components and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “standard component managing system,” “frequency calculating unit,” “Main database” and “substitute database,” to perform calculate, compare, group data steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional elements, “delete” and “add” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to calculate, compare, group data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental does not integrate a judicial exception into a practical application or provide significantly more.”).
Further, the limitation “delete, or add” is not sufficient to amount to significantly more than the judicial exception because “generate” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claims 2-7, it is a computer program product comprising a main database and a substitute database, which stores and manages information about one or more components includable in the component group claim having similar limitations as cited in claim 1. Thus, claims 2-7 also rejected under the same analysis as cited in the rejection of rejected claim 1.
For claim 8, it is a method claim having similar limitations as cited in claim 1. Thus, claim 8 is also rejected under the same analysis as cited in the rejection of rejected claim 1.
Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Hence, the claims 1-19 are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process ofmaking and using it, in such full, clear, concise, and exact terms as to enable any person skilled in theart to which it pertains, or with which it is most nearly connected, to make and use the same and shallset forth the best mode contemplated by the inventor or joint inventor of carrying out his invention. 

5.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “standard components“, "a reference number" or “a reference number of components” in claims 1, 3-6, 8, and 10-13 is a relative term which renders the claim indefinite. The term “standard components “, "a reference number" or “a reference number of components” is not clearly defined by the original Specification, Drawing and Claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In addition, it is not clear what “calculate the frequency of use of one or more standard components, compare the reference number of components with the number of one or more standard components included in a component group at every update time of the one or more standard components (Specification paragraph 0007) is referring to. The instant specification merely states a “number” comparison.  Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fabjanski et al. (US Patent Publication No. 2017/0357935 A1, hereinafter “Fabjanski”) in view of Gokhale (US Patent Application No. 2007/0143756 A1, hereinafter “Gokhale”).
As to Claim 1, Fabjanski teaches the claimed limitations:
“A system for managing a standard component, which manages a component group including one or more standard components, the system comprising:” as a method for updating of a repetition frequency of system scan operations for a computer system using an asset management system. The method may comprise calculating values of asset management factors based on results of comparisons of related ones of the asset management factors from a current system scan operation and a previously performed system scan operation (paragraph 0005).
 	“A frequency calculator, which calculates a frequency of use of the one or more standard components” as the system may comprise a calculation unit adapted for calculating values of asset management factors based on results of comparisons of related ones of the asset management factors from a current system scan operation and a previously performed system scan operation. The calculation unit may also be adapted for treating groups of the computer systems as node equivalents of a neural network equivalent and for treating the asset management factors as synapse equivalents of the node equivalents abstract, (paragraphs 0007-0008). By treating each computer system to be scanned for installed software as a node 
 	“A component manager, which compares a reference number of components with a number of the one or more standard components included in the component group for every update time of the one or more standard components” as the approach allows for a third variant in which the computer systems can be grouped into different classes. As an example, all endpoints of the Information Technology department can belong to one class representing one group of computer systems, whereas all endpoints of the Human Resources department belong to a different class/group, respectively. The weights for the factors of the different classes can be defined differently. It may be assumed that computer systems being used in an HR department can live in a much more stable environment; thus, the repetition frequency of system scan operations can be lower if compared to the IT department. The proposed approach will actively learn such a behavior of the overall system (paragraph 0038). Each of the groups can comprise one system and the weighing values can be determined dynamically during or after each iteration of subsequent system scan operations. Hence, the results of subsequent system scan operations can be compared under various aspects of the asset management factors, and the individual asset weights for different asset management factors may be adjusted. This can be seen as a model using a 1-dimensional neural network equivalent with a dynamically adapted weight (paragraphs 0041, 0047, 0061-0062).
 The weighing values can be determined dynamically after each iteration of the subsequent system scan operations. This can be done in analogy to the 1-dimension neural network equivalent with dynamic weight value for the asset management factors. It adds greater adaptability and learnings capabilities to the repetition frequency of the system scan operations over previous embodiments (paragraphs 0041, 0043). Computer systems can belong to different computer groups and for each computer group a separate report, with its individual schedule, can be generated. This factor is based on a calculation of the number of days until the report should be produced, signed, or delivered. The previous scan iteration results can be compared with the current scan results and normalized (e.g., delete) such that the difference in time between the occurrences of the previous scan compared to the current scan duration is not taken into account. If it turns out that the repetition frequency of the system scan operations of the report submission has been increased, the factor is scored as 1. If there is no difference, the factor is scored as 0. In other cases, the factor is scored as -1 (paragraph 0061, 0070).

Fabjanski does not explicitly teach the claimed limitation “deletes or adds the one or more standard components to the component group”.
	Gokhale teaches a method for scheduling a storage operation, is provided including receiving data indicating a non-standard calendar; associating the non-standard calendar with a storage policy; based on the storage policy, determining a frequency for performing a storage operation; determining a storage operation time, the storage operation time corresponding to the frequency for performing the storage operation using the non-standard calendar (paragraph 0005). Determining a time to perform the storage operation, the time corresponding to the frequency for performing the storage operation based on the non-standard calendar; and at the determined time, performing the storage operation. Examples of storage operations may be a selective deletion operation, a selective copy operation, or a retention operation (paragraphs 0006). Thus, a storage policy may indicate that certain data is to be stored in a specific storage device, retained for a specified period of time, which may be based on a flexible non-standard calendar, before being aged to another tier of secondary storage, retained, copied, or deleted according to specific criteria, copied to secondary storage using a replication copy or a specified number of streams, a frequency for performing storage operations. The storage policy may be associated with a standard calendar or a non-standard calendar (paragraph 0021). Examples of storage preferences can include: a non-standard calendar to use for storage operations, data security settings, encryption settings, data retention requirements, frequency of storage operations, such as data types for backups, types of storage operations to perform in the component group, network pathways, such as preferred network pathways to perform a storage operation, scheduling, such as a schedule of storage operations, reports, such as automatic generation of system reports regarding the group, which can include the storage operations performed by the group, or other storage preference (paragraph 0025)


As to Claim 2, Fabjanski teaches the claimed limitations:
 	“A main database (main DB), which stores and manages information about the one or more standard components included in the component group; and a substitute database (sub DB), which stores and manages information about one or more components includable in the component group” as (paragraphs 0048-0049, 0081-0082; see also elements 202 and 204 of figures 2a and 2b, previous and current scan information store in different DBs).
	Gokhale teaches (paragraph 0027; see also elements 105, 115 of figure 1).

As to Claim 3, Fabjanski teaches the claimed limitations:
 “Wherein when the number of the one or more standard components included in the component group is less than the reference number of components, the component manager sets any one or more components among the one or more components as standard components, and transfers information about the set one or more components stored in the sub DB to the main DB” as (paragraphs 0037, 0038, 0061-0062, 0067-0068).
Gokhale teaches (paragraph 0021).

As to Claim 4, Fabjanski teaches the claimed limitations:

Gokhale teaches (paragraphs 0034, 0043).

As to Claim 5, Fabjanski teaches the claimed limitations:
 	“Wherein when the number of the one or more standard components included in the component group is larger than the reference number of components, the component manager deletes any one or more standard components among the one or more components and transfers information about the deleted one or more standard components stored in the main DB to the sub DB” as (paragraphs 0048,, 0061, 0086).
	Gokhale teaches (paragraphs 0006, 0021, 0043, 0049-0051).

As to Claim 6, Fabjanski teaches the claimed limitations:
 	“Wherein when the number of the one or more standard components included in the component group is larger than the reference number of components, the component manager sequentially deletes any one or more the standard components from the one or more standard component having a lower order of the calculated frequency of use” as (paragraphs 0002, 0048,, 0061, 0086).
Gokhale teaches (paragraphs 0049-0051).

As to Claim 7, Fabjanski teaches the claimed limitations:

Gokhale teaches (paragraphs 0021, 0033-0035, and 0056).

As to claims 8-14 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-7. In addition, Fabjanski teaches a method for updating of a repetition frequency of system scan operations for a computer system using an asset management system. The method may comprise calculating values of asset management factors based on results of comparisons of related ones of the asset management factors from a current system scan operation and a previously performed system scan operation (paragraph 0005).
. Therefore these claims are rejected for at least the same reasons as claims 1-7.

Examiner’s Note
7.	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04/08/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156